DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 6/7/2022 including claims 1-26, out of which claims 2 and 15 have been cancelled and claims 24-26 have been added anew.. Remaining claims are 1, 3-14 and 16-26.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/21 was filed .  The submission is in compliance  with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Allowable Subject Matter
Claim 1, 3-14, and 16-24 are allowed.
As recited by claim 1;
negotiating, with the base station, a repeating time interval for potential receipt of a message; receiving, from the base station, a radio-resource control release message that includes a cell radio-network temporary-identifier; 10entering, responsive to receiving the radio-resource control release message, an enhanced radio-resource control idle mode having discontinuous downlink communications with the base station; receiving, while in the enhanced radio-resource control idle mode and from the base station, a message, the message received in accordance with the cell radio-network 15temporary-identifier and the negotiated repeating time interval; and presenting, while in the enhanced radio-resource control idle 
mode, the received message.
As recited by claim 9;
negotiating, with the base station, a repeating time interval for potential receipt of a message; receiving, from the base station, a radio-resource control release message that includes a cell radio-network temporary-identifier; 10entering, responsive to receiving the radio-resource control release message, an enhanced radio-resource control idle mode having discontinuous downlink communications with the base station; receiving, while in the enhanced radio-resource control idle mode and from the base station, a message, the message received in accordance with the cell radio-network 15temporary-identifier and the negotiated repeating time interval; and presenting, while in the enhanced radio-resource control idle mode, the received message.
As recited by claim 16;
negotiate, with a base station, a repeating time interval for potential receipt of a message; receive, from the base station, a radio-resource control release message that includes a cell radio-network temporary-identifier; 10enter, responsive to receiving the radio-resource control release message, an enhanced radio-resource control idle mode having discontinuous downlink communications with the base station; receive, while in the enhanced radio-resource control idle mode and from the base station, a message, the message received in accordance with the cell radio-network 15temporary-identifier and the negotiated repeating time interval; and present, while in the enhanced radio-resource control idle mode, the received message.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. 
Ji et al (US 20120275322 ) discloses Methods and apparatuses are provided that include determining resources over which to measure signals from a base station. One or more parameters related to a resource restriction pattern can be provided to the device for measuring signals over indicated resources. The resource restricted pattern can correspond to a bitmap where each bit relates to a time period over which signals can be transmitted by the base station, and the bit can specify whether a signal received over the resource should be measured. The resource restriction pattern can correspond to a set or protected resources negotiated using a resource partitioning scheme.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647